Citation Nr: 1315572	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  07-05 434	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for atopic eczema, evaluated as noncompensable prior to January 22, 2009, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and D.R.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for posttraumatic stress disorder and asthma; and an increased (compensable) rating for a skin disability.

The Veteran and his friend, D.R., testified at a Board hearing before the undersigned in June 2008; a transcript of the hearing is of record.

In December 2010, the Board granted service connection for PTSD.  In September 2012, the Board granted service connection for asthma.  On both occasions, the Board also remanded the issue of entitlement to an increase rating for asthma for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's skin condition is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).  That code provides for rating skin conditions on the basis of the percentage of the entire body or exposed areas that are affected.

The Board remanded the claim in September 2012 because it noted that a June 2003 VA examination report, and an August 2008 treatment report failed to report the percentage of total body affected and percentage of exposed areas affected.  The Board instructed the RO to obtain an opinion regarding the percentage of total body affected and percentage of exposed areas affected in June 2003 and August 2008.

The Board sought this opinion specifically because the January 2011 VA examiner only provided an opinion regarding the percentage of total body affected and percentage of exposed areas affected at the time of the January 2011 examination. 

The RO obtained an addendum opinion in October 2012.  The physician who rendered the October 2012 opinion stated that he agreed with the previous examiner.  The Board notes that agreeing with the previous examiner only serves to substantiate an incomplete opinion inasmuch as the claim was remanded specifically because the January 2011 opinion was inadequate and incomplete.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the Board finds that the claim must be remanded once again.  A remand is necessary to obtain an opinion as to the total body and exposed body areas affected by the Veteran's atopic eczema in the two above noted instances (June 2003 and August 2008).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the January 2011 VA examiner so that she can provide an addendum to the January 2011 VA examination report.  The examiner should specifically state in her addendum that she has reviewed the entire claims file, including this REMAND order as well as her previous VA examination report.

The examiner should review the June 2003 VA examination and August 2008 VA treatment note, and provide an estimate, (based on the examination reports and other evidence of record) of the percent of (a) total body area affected in June 2003 and August 2008; and (b) total exposed body area affected in June 2003 and August 2008, by atopic eczema/dermatitis.

All opinions must be accompanied by reasons.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided; along with a statement as to whether the inability to provide the opinion is due to the limits of current medical knowledge or whether additional evidence would permit the opinion to be provided

If the January 2011 VA examiner is unavailable, an examiner of similar qualifications should review the claims folder and provide the needed opinions. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


